 

wr £ER3-

 

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

 

 

CHENNOR MARLEY BAH, )
Petitioner, )
) Case No. 1:18-cr-§8
)
Vv. )
)
)
UNITED STATES OF AMERICA, )
Respondent. )
MOTION ECON b NATE RELEASE REO

NOW COMES, the Petitioner, Chennor Marley Bah, proceeding pro
se in the above captioned cause, respectfully move this Court to
reconsider the denial of his motion for compassionate release. This
request is made in good faith and Supported by newly discovered
evidence that the Court: (1) made a clear error of fact in finding
that Mr. Bah was not at risk of severe illness or death from COVID-
19; (2) made a clear error of fact in finding that conditions at
FCI Butner Medium II are not dire, in light of the reported infect-
ion rate at Butner Medium 2; (3) made a clear error of law and fact
in finding that hepatitis B, in combination with rehabilitation
and the high risk of contagion at Butner did not constitute an
"extraordinary and compelling reason" for relief; and (4) made an
error of law and fact when it assumed that Bah’ provided no evidence
to suggest that he has cut ties with gang members he was close to
before his arrest."

I. _LEGAL STANDARD.

The United States Court of Appeals for the Fourth Circuit

("Fourth Circuit") recognizes three limited grounds a district court's

grant of a motion for reconsideration: (1) to accommodate an inter-
vening change in controlling law; (2) to account for new evidence
not available earlier; or (3) to correct a clear error of law or
prevent manifest injustice. Hutchinson v. Staton, 994 F.2d 1076,
1081 (4th Cir. 1993). See also Pendergrass v. United States, 2001
U.S. Dist. LEXIS 23933, at 1-2 (D.S.C. 2001). The Fourth Circuit
has emphasized that mere disagreement with the Court's ruling does
not warrant reconsideratien. Hutchinson, at 1081 (citing Atkins

vy. Marathon Le Tourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)).

 

Instead, a motion for reconsideration exists for the purposes of
allowing "the court to reevaluate the basis for its decision."
Keyes v. Natti R.R. Passenger Corp., 766 F.Supp. 277, 280 (E.D. Pa.
1991). A motion for reconsideration is not a tool with which an
unsuccessful party may “'rehash' the same arguments and facts pre-
viously presented." Id.; Pendergrass, 2001 U.S. Dist. LEXIS 23933
at *2.

In sum, the Court [can] grant Mr. Bah's motion for reconsider-
ation for two reasons: (1) the motion attaches new evidence...;3
and (2) considering the new evidence, it would be a manifest injust-—
ice not to reconsider the Court's prior ruling. See Zellner v.
United States, 2020 U.S. Dist LEXIS 160243 (E.D. Va. Sept. 1, 2020)

(quoting Hutchinson, 993 F.2d 1081.
 

If. REASON FOR RECONSIDERATION

CASE LAW AND SCIENTIFIC EVIDENCE UNDERCUTS THE COURT'S FACTUAL
CLAIMS THAT HEPATITIS B. IS NOT A RISK FACTOR FOR COVID-19

 

A. In Petitioner's Motion for Compassionate Release, he dis-
cussed health challenges related to his liver disease caused by
hepatitis B. (See Exhibit A, at 2 ). The Court denied Mr. Bah's
motion for compassionate release due, in part, to the court's find-
ing that:

"In his Motion, Mr. Bah cites a case from the Sou-

thern District of Iowa, in which that court held

that a defendant's hepatitis C diagnosis constituted

an extraordinary and compelling circumstance just~—

ifying compassionate release during the coviID-19

pandemic. United States v. Stephenson, 461 F. Supp.

3d 864 (S.D. Lowa 2020). That Court acknowledged

medical studies suggesting that hepatitis C has imm-

a. devasting effect on an individuals immune system.

Id. This Court was unable to find any literature

suggesting hepatitis B has the same effect on the

immune system....For the foregoing reasons, Mr. Bah

is unlikely to be able to show that he has a part-

icularized susceptibility to COVID-19."
(See Dist. Ct. Order, Doc. 77, at 3-4). As a general matter, this
court overlooked Bah's letter of October 24, 2020, requesting to
add additional authority in support of the pending motion for com-
passionate release. Specifically, this court suggested that "it
‘was unable to find any literature suggesting hepatitis B has the
same effect on the immune system. However, contrary to the district
court's order, Mr. bah cite United States v. Ludwig, 2020 U.S. Dist.
LEXIS 140934 (E.D. Cal. Aug. 6, 2020), which supports his claim
that hepatitis B and C has the same effects on the bodies health

and immune systen.

Ludwig filed a motion for compassionate-:release arguing "his
history of hepatitis B and C make[s] him particularly susceptible
to developing serious complications from a covID-19 infection and,
paired with the outbreak at the facility where he is housed, "ex-
traordinary and compelling reasons" warrant compassionate release."
2020 U.S. Dist. LEXIS 4-5.

The district court recognized that "[o]ther district courts
have found hepatitis B and C constitutes medical conditions that
increase the risk of severe illness from coronavirus warranting
release, without necessarily clarifying whether the hepatitis is

active,. in remission or resolved." Ludwig, 2020 U.S. Dist. LEXIS

#10-11, citing United States v. Connor, 2020 U.S. Dist. LEXIS

 

99939, [] (N.D. Iowa June 8, 2020) (granting motion for compass~
ionate release by petitioner with ongoing hepatitis B and C

diagnosis); United States v. Galloway, 2020 U.S. Dist. LEXIS 89689

 

(D. Md. May 21, 2020) (finding extraordinary and compelling reasons
where BOP records indicate Petitioner suffered in part from hep-

atitis B); and United States v. White, 2020 U.S. Dist. LEXIS 103974

 

(S.D.W, Va. June 12, 2020) (granting compassionate release to pri-

soner suffering from a liver disease, hepatitis....).1

 

1. In Ludwig, the district court recognized that the "court's observation in
Stephenson [was] supported by reputable public health information. The Ludwig
Court [took] Judicial Notice under Federal Rule of Evidence 201(c)(1) of infor-
mation provided by CDC regarding hepatitis B and Hepatitis C suggesting one does
not fully recover from either condition. In answering the question "what is
hepatitis B?" the CDC explains:

Although people with lifelong hepatitis B usually don't

have symptoms, the virus causes liver damage over time

and could lead to liver cancer. There is no cure for hep-

atitis B, but treatment can help prevent serious problems.

https://www.cdc.gov/vaccines/partents/hepb.hmt1. See also

https://www.cdc.gov/coronavirus/2019-ncov/need—-extra—pre

cautions/what-yourean~do.html (People with Underlying

Medical Conditions" link to page identifying "Liver Dis-

ease" as a condition that might put a person at increased

risk; "Liver Disease" links to information including stat-

istics on liver disease cause by viral hepatitis).

4
In this case, it is undisputed that Petitioner suffers from
chronic hepatitis B. (See Exhibit B, Updated Medical Records). The
district court has acknowledged this fact as well. (See Dist.Ct.
Order at 3). ("The Court would note that accute hepatitis B is not
a chronic condition according to the CDC. Mr. Bah's medical records
do not elucidate this issue; some state that he has chronic hepa-
titis B, others state that he has the acute form. {] For the pur-
pose of this analysis, the court assumes that Mr. Bah has chronic
form of hepatitis B, which is incurrable."). Therefore, as the CDC
has recognized, Petitioner will never fully recover from a disease
that renders him immunocompromised and put him at a higher risk of
COVID-19 infections.

In addition, the district court failed to acknowledge or
address Petitioners claim that he also suffers from a liver disease/
damage. (See Exhibit A, at 2). Attached as part of the record, Mr.
Bah's more recent lab reports from March 27, 2020 shows that his
HBV VL to be 487 as of March 18, 2020. (See Exhibit B). The report
noted the increase in HBV from 66 in January 20, 2020. Id. The report
also held in the REASONS FOR REQUEST: “Inmate with hx of HBV with =
increased VL from 66 (1/20/20) to 487 (3/18/20). Liver enzymes are
wnl. Needs £/u for treatment recommendations.".The July 9, 2019 lab
report (LIS ID 182192090) revealed that his liver enzymes, alanine
transaminase (ALT) and Bilirubin Total are deemed "high," Id. at
___, which often indicates inflamation or damage to cells in the liver
assocaited with hepatitis." See Ludwig, 2020 U.S. Dist. LEXIS 11
("Inflamed or injured liver cells leak higher than normal amounts of
certain chemicals, including liver enzymes, into the bloodstrean,

elevating live enzymes on blood tests.") (quoting Mayo Clinic,

5
Symptoms [of] Elevated Liver Enzymes (last updated March 5, 2020)).
Id. at 11-12.

Petitioner has not been tested or vaccinated for COVID-19,
and it is impossible to follow CDC's recommendations in this envir-
onment where he is. housed in a small cell with another inmate and
the double beds, lockers, uncovered toilet, sink and table takes up
70% of the living space. The CDC recommends individuals liver dis—
ese, which includes disease caused by hepatitis B and C, protect
themselves from COVID-19, by inter alia: "Keep[ing] space [6~-feet]
between yourself and others," "Stay[ing] home," and [c]leaning your
hands often by washing with soap and water or using an alcohol-based
sanitizer." CDC, How to Protect Yourself & Others (last updated April
24, 2020). The recommendations emphasize that "[k]leeping distance
fromothers is especially important for people who are at higher risk
of getting very sick." Ludwig, 2020 U.S. Dist. LEXIS 13-14.

Because there:is valid overlooked authority to support Mr.
Bah's request, and his medical condition puts him at a higher risk
of suffering from serious,.possibly life-threatening, medical con-
sequences if he contracts COVID-19, this Court should reconsider his

request for compassionate release.

B. MR. BAH IS AT HIGHER RISK OF CONTRACTING COVID AT BUINER-II

 

In the district courts order, it noted that, "lt ]he government,
on the other hand, claims that five inmates and two staff members
had tested positive at the time it filed its Response, and that all
have "recovered." (See Dist. Ct. Order at 4). The Court further
stated, "[a]t the time of this writing, BOP reports only twenty-five
positive test from FCI-Butner Medium II since the beginning of the

pandemic.... These statistics suggest that FCI-Butner.Medium II is

6
controlling the spread of the disease reasonably well." Id. However,
contrary the district court's Order, FCI-Butner Medium II is pre-
sently suffering a second and more vicious wave of COVID-19. (See
Exhibit C, Memorandum from Warden Leu, dated December 30, 2020).

Today numerous inmates at FCI-2 reported symptoms

and later tested positive for COVID-19. Due to

the sudden increase of positive cases in gen-

eral population the institution will run on.a

"Stay in Shelter" lockdown in order to cease

the spread of the COVID-19 virus."
COVID-19 is a highly contagious and deadly pandemic that has raced
across the globe, fundamentally altering life for everyone:in such
a short period of time. But even more frightening is-experts have
warned of a possible second (or third) wave.2 As health care pro-
fessionals predict, COVID-19 will continue to be prevalent for at
least the next 12-18 months, i.e., through June - December 2021,
and until such time as is widespread treatment and a vaccine.

The risk of contracting COVID~19 within a federal prison far
exceeds the risk that exists in the community at large. As of Nov-
ember 16, 2020, the BOP reported that of the 125,375 prisoners in
BOP managed institutions, 3121 have confirmed positive test results
for COVID-19 nationwide, 17,168 have purportedly "recovered" from

the disease, and 137 have died.3 At least 18 of these deaths occu-

rred after an inmate test negative or BOP erroneously pronounced

 

2. See Coronavirus: US health officials.warns of dangerous second wave, BBC
NEWS, https://www. bbc.com/news/world—us—canada—52378845 ("A second wave of cor-
onavirus cases in the US cuold be even worse tan the first the country's top
health official has warned. [CDC] Director Robert Redfield said the danger was
high as a fresh outbreak would likely coincide with the flu::season.").

3. Fed. Bur. of Prisons, "COVID-19 Cases," availablé at https://www.bop.gov/
coronavirus (lasted visted Nov. 16, 2020).

7
them recovered."4 Moreover, of the approximately 36,000 BOP staff,
1,048 have confirmed positive tests results, 1,605 have recovered,”
and 2 have died. Id.
The infection rate in the BOP is staggering, with those in
BOP custody infected at a rate approximateiy 5 times higher than
those outside of BOP custody, and inmates are continuing to die.5>
There is ample precedent to support compassionate release in
light of Mr. Bah's particular susceptibility and vulnerability to
COVID-19. Courts in the Fourth Circuit and across the country have
found that a defendant's hightened risk and partifular vulnerability
to COVIiD-i9 in prison constitutes an “extraordinary and compelling

reason" in favor of compassionate release.

 

4. Justin Wm. Moyer and Neena Satija, "Frail inmates could be sent home to
prevent the spread of COVID-19. Instead, some are dying in federal prisons." \/
WASH. POST (Aug. 3, 2020), available at https://www.washingtonpost.com/local/
public-safety /frail—inmates—could—be-sent—home—to—prevent-the-spread~of-covid—
19 .instead—some~—are—dy ing—in-federal-prison/2020/08/02/992fd484—b636—1lea-9bof-
c797548c1154_story.html.

5. Federal Defenders of New York, "COVID-19 Rates of Infection for Various
Populations" (Aug. 10, 2020) available at https://federaldefendersny.org/assets/
uploads.BOP_COVID-19 Charts_and_Graphs.pdf (compiling and analyzing up-to-date
statistics from the BOP's website).

6. See, e.g., United States v. Fletcher, No. 8:00-cr-00179-TDC, DKT. No. 856
at 4 (E.D. Va. July 13, 2020) (finding extraordinary and compelling reasons where
"an inmate is incarcerated within a prison in which there is imminent risk ex-
posure .i.and.,.high tiskiofideath or serious illness"); United States :v.i:Robin-
son, No. 3:10-cr-00261-MHL, Dkt. No. 86 at 11 (E.D. Va. July 17, 2020) (granting
compassionate release where inmate's hypertension and conditions at FCI Fort Dix
created increased risk of contracting COVID-19 and experiencing severe illness);
United States v. Jacobs, No. 19-cr-149, ECF No 84 at i0 (S.D. Ia. July 2, 2020)
("The number of courts agreeing the mere threat of COVID-19 constitutes an
extraordinary and compelling reason supporting release still grows by the day.");
(collecting cases).

 
Even in the abscence of advanced age and severe medical con-
ditions, courts have granted compassionate release bas21 on the
dangerousness of carceral settings in the wake of this highly con-
tagious pandemic.’ This reflects an understanding that elderly and
inform inmates are not the only ones at risk of serious illness
and death; For example, a 37-year! old man at FCI Lompoc who was

otherwise healthy contracted the virus, suffered intensely for over

a week, and was ignored by prison guards until he died in his cel1.8

Moreover, that a facility has no reported cases.does not mean it
has no cases, given the lack of widespread testing, nor does it
mean it is protected from future outbreaks. For example, the layout
of a prison may cause greater vulnerability, and if there are con-
firmed cases in the county in which the facility is located, there
is a greater likelihood of COVID-19 entering the facility in the

near future.?

 

7. See, e.g., United States v. Latney, No. 1:19~cr-—00202-AJT, Dkt. No. 36 at
6 (E.D. Va. June 2, 2020) (granting compassionate release to 25-year-old with
asthma); United Sttaes v. Kelly, 13~CR-59-CWR-LRA (DE 145:1 & 13) (S.D. Miss.
May 1, 2020) (granting compassionate release to an individual in his later 20's
without health issues where BOP failed to control the outbreak of COVID-19 at .
his facility); United States v. Chestnut, O9-CR-06071-DGL-MWP (DE 925) (W.D.N.Y.
Apr. 29, 2020) (granting compassionate release despite the fact that Mr. Chest-
nut was not vulnerable based on a compromised immune system or pre-existing «.
medical condition.).

8. See Tyler Hayden, "More Suffering and Death at Lompoc Prison Racked with
COVID-19," Santa Barbara Independent (May 29, 2020), available at https://www.
independent .com/2020/05/29/more~suffering—and-death—at—Lompoc—prison—wracked—
with-covid-19/

9. United States v. Weatherly, No. 1:12-cr-00477-AJT, Dkt. No. 165 at 3-4
(E.D. Va. May 19, 2020) ("Although there are currently no confirmed cases at
his prison, the Government notes that the ‘open bay style housing’ of Defendant's
prison would make inmates more vulnerable to COVID-19, and there are currently
confirmed cases in the county in which the facility is located, increasing the
likelihood that COVID-19 may soon enter the prison. ... Therefore, the Court
finds that Defendant has demonstrated that extraordinary and compelling reasons
exist to grant him compassionate release.").

 

 

 

9
The presence of a single case is all that is required for the
virus to spread within the facility, thereby placing Bah at sign-
ificant risk of contracting COVID-19. That life threatening danger
is present today.9 (See Exhibit C). Therefore, Mr. Bah's request
for compassionate.release should be reconsidered with the newly
developed crisis here at FCI Butner Medium II because experts say
he is not safer in prison than he would be if he were released so
that he could properly socially distance,

C. EXTRAORDINARY AND COMPELLING REASONS

Petitioner satisfies U.S.S.G. § 1B1.13 cmt. n.1(A)(ii), which
provides that a reduction in sentence is warranted if a defendant
is "suffering from a serious physical or medical condition" that
"substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and -
from which he or she is not expected to recover.

Despite what may be the BOP's best efforts to control the
spread of COVID-19, and FCI Butner Medium II's attemp to implement
those efforts, (See Dist.:Ct. Order at _), the record is clear
that Mr. Bah cannot comply with the CDC's recommendations while
incarcerated at FCI Butner II. First, as shown above,and by exhibit,
the numerous identified cases of COVID-19 at FCI Butner Medium IT
amng the inmate population where Bah is housed are increasing, with

the spread at other institutions in the complex as ell. (See Exhibit

 

9. A Google search revealed that the State of North Carolina has 541,000
active case and 6,811 deaths. Wake County, Oxford, Creed Moore, and Garner
Counties had 44,203 cases and 344 deaths. Durham has 15,173 case and 144 deaths.
(last visited January 2, 2021).

10
C _.). Secon, Mr. bah lives in a small cell with another inmate,
which only provides a “couple of feet" of space between each of
them. There is no evidence, period, that suggest the BOP's efforts,
measures, or options are proving effective in preventing particul-~
arized COVID-19 exposure to residents of FCI Butner Medium II.

Moreover, Bah's combination of medical conditions, including
chronic hepatitis B and evidence of liver damage/disease, presents
the kind of comorbidities that exacerate his risk of contracting
COVID-19. See United States v. Bradley, 2020 U.S. Dist. LEXIS
119962 (E.D. Cal. July 7, 2020) (finding defendant's combination
of serious health conditions weighs heavily in favor of sentence
reduction); see also FN. 1.

In sum, extraordinary and compelling reasons support.grant—
ing Bah compassionate release. Ludwig, 2020 U.S. Dist. LEXIS 18-19.

D. SENTENCING GUIDELINES AND DANGER IN SOCIETY

The Sentencing Guidelines advise that "the Court should con-
sider the sentencing factors set forth.in 18 U.S.C. § 3553(a)
when deciding a motion for compassionate release, and that the
Court should not grant a sentence reduction if the defendant poses
a risk of danger to the community, as defined in the Bail Reform

Act." United States v. Esparza, 2020 U.S. Dist. LEXIS 65271; See

 

also 18 U.S.C. § 3582(c)(1)(A).
The district court's order acknowledged Mr. Bah's solid release
plan and rehabilitative efforts. However, it stated:

"The Court commends Mr. Bah on the steps he
has taken to better himself over the past

11
three years and is confident his efforts will
serve him well upon his release. However, he
provides no evidence to suggest that he has cut
ties with the gang members he has close to be-
fore his arrest. Furthermore, while no amount
of time in prison can be considered insignif=
icant, a three year incarceration simply does
not reflect the seriousness of Mr. Bah's cri-~
mes. Overall, the § 3553(a) factors weigh in
favor of denying Mr. Bah's request for comp-
assionate release."

(See Dist. Ct. Order, Doc. 77 at 6) (emphasis added).

There is no question that Bah is not..a danger to society or
his community. He pled guilty to a nonviolent offense. He has no
violence in his criminal history. Neither does Mr. Bah have any.
ties or affiliations to gangs, gang members, or associates. (See
Exhibit D ). To the contrary, Mr. Bah has an exemplary record
while in prison, with not disciplinary infractions. Importantly,
Bah has shown consistent evidence of rehabilitation as noted by
the court. (See Doc. 77 at 6). He has been successfully employed
in UNICOR/P.I.E. and has received "outstanding" performance rat-
ings by his supervisor's. (See Exhibit — ). Indeed, at paragraph
F on the Performance Sheet, Bah's supervisor's states, "[n]o sup-
ervision required. Completely dependable in all things." These
BOP Staff members and contract workers who physically observe Mr.
Bah's demeanor, character, and work ethics on a daily basis be-
lieves he is outstanding, doesn't need supervision, and isdepend-

dependable in all things. Bah asks this Court to believe in him

as well. United Sttes v. Parker, No. 2:98-CR-00749-CAS-1, 2020

 

U.S. Dist. LEXIS 89904 (C.D. Cal. May 21, 2020) (finding evidence

12
of defendant's rehabilitation weighted in favor of granting motion
for compassionate release and any risk of danger associated with
sentence reduction could be further mitigated by supervised release).
Therefore, in light of the foregoing, Mr. Bah does not present a
risk of danger to the community as articulated in 18 U.S.C. § 3142
Cg).
CONCLUSION

For the foregoing reasons, Mr. Bah's prayer is that this Court
will take into consideration the supporting authority, newly de-
veloped evidence, records, scientific research, and CDC guidance
when reconsidering his motion for compassionate release.
RESPECTFULLY SUBMITTED this ph aay of January, 2021.

AZZ LEGA

Reg. No. 91719-083
FCI Butner Medium II
P.O. Box 1500
Butner, NC 27509

  
 

 

    

13
CERTIFICATE OF SERVICE
I, Chennor Marley Bah, certify that I have sent the original
copy of my "Motion to Reconsider Compassionate Release," to the
United States District Court for the Eastern District of Virginia,

Alexandria Division, vial the institional legal mail here at FCI

Butner Medium II, this 1 day of January, 2021.

 

Reg. No. 91719-083
FCI Butner Medium II
P.Q. Box 1500
Butner, NC 27509

ccs

14
